United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-2680
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                Joseph Thor Perkins

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                     for the District of Minnesota - St. Paul
                                  ____________

                            Submitted: March 15, 2019
                            Filed: September 23, 2019
                                   [Unpublished]
                                  ____________

Before SHEPHERD, ERICKSON, and KOBES, Circuit Judges.
                         ____________

PER CURIAM.
      Joseph Thor Perkins pleaded guilty to one count of producing child
pornography in violation of 18 U.S.C. § 2251(a). The district court1 sentenced him
to 336 months in prison, a 24-month downward variance from the recommended
Guidelines range. In addition to the standard $100 special assessment, the court
      1
       The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota.
imposed a $5,000 mandatory special assessment pursuant to 18 U.S.C. § 3014. On
appeal, Perkins challenges the reasonableness of his sentence and the special
assessment. After careful review of the record, we find no abuse of discretion.
United States v. Starr, 533 F.3d 985, 1003 (8th Cir. 2008), and we affirm.

                                                I.

       Perkins agrees that the district court correctly determined that the Guidelines
range for his offense began, and ended, at the statutory maximum of 360 months. Nor
does he dispute the sentencing enhancements he received for the victims’ ages, his
sexual contact with them during the offense, the number of victims, and his past sex
offenses. Perkins further acknowledges that the district court granted a 24-month
downward variance to credit his guilty plea that spared victims from enduring a trial.

        Although the recommended sentence was at the statutory maximum, Perkins
claims that the district court procedurally erred by rejecting his request for a sentence
at the statutory minimum by failing to meaningfully consider his mitigation argument
and explain its reasoning. He also asserts that his sentence is substantively
unreasonable because his conduct does not implicate more severe sentencing
enhancements, by, for example, involving younger victims, abusing a special
relationship, or widely distributing the images.

       At sentencing, a district court abuses its discretion if it “fails to consider a
relevant factor that should have received significant weight, gives significant weight
to an improper or irrelevant factor, or considers only the appropriate factors but
commits a clear error of judgment in weighing those factors.” United States v.
Merrell, 842 F.3d 577, 585 (8th Cir. 2016) (quoting United States v. Watson, 480
F.3d 1175,1177 (8th Cir. 2007)). The district court “is not required to recite the
§ 3553(a) factors mechanically or to make specific findings on the record about each
factor.” Id. at 584 (quotations omitted). Nor does every “argument advanced by a


                                          -2-
defendant require[] a specific rejoinder.” United States v. Morris, 918 F.3d 595, 597
(8th Cir. 2019) (quoting United States v. Grey, 533 F.3d 942, 944 (8th Cir. 2008)).
A court need only adequately explain the reasons for the sentence to permit appellate
review. United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc).

       In reviewing the reasonableness of a sentence, “when the bottom of the
guidelines range is [at or] above the statutory maximum, the statutory maximum
sentence is presumed reasonable.” United States v. Shafer, 438 F.3d 1225, 1227 (8th
Cir. 2006). If the court imposes a sentence below the range suggested by the
guidelines, “it is nearly inconceivable that the court abused its discretion in not
varying downward still further.” United States v. Worthey, 716 F.3d 1107, 1116 (8th
Cir. 2013) (quoting United States v. Spencer, 700 F.3d 317, 322 (8th Cir. 2012)).

       The sentencing transcript shows that Perkins’s punishment is grounded in the
§ 3553(a) factors. It explained that Perkins was convicted of “one of the most serious
offenses.” The offense conduct was “not just pornography but actually being a
predator to actual children” and that he “disregard[ed] the lives of those children.”
The court also considered the need for greater deterrence in light of Perkins’ criminal
history because he had continued “to ruin the lives of these children.” Thus, the
sentencing colloquy reflects “substantial insight into the reasons for [the court’s]
determination” as our precedent requires. Feemster, 572 F.3d at 463 (quoting United
States v. Kane, 552 F.3d 748, 756 (8th Cir. 2009)).

       We also find no error with the district court’s alleged failure to consider the
absence of other, more severe sentencing enhancements. Perkins’s conduct was
serious enough. He does not dispute that his conduct merited adding ten additional
offense levels and even without accounting for his criminal history, his Guidelines
range began and ended with the statutory maximum. This alone is sufficient to reject
his request to be sentenced at the statutory minimum. Shafer, 438 F.3d at 1227. The
court rejected his primary mitigation argument stating that “[t]reatment may or may
not work,” but it was unnecessary to address facts that did not apply.

                                         -3-
       Perkins also claims that the district court’s discussion of his sexual activity
with minors shows “the essence of his culpability” is statutory rape, and as such, his
punishment should reflect that lesser culpability.2 We flatly reject this argument. The
plea agreement shows Perkins confessed to producing child pornography “us[ing] his
Sony digital camera and Samsung Galaxy cellular telephone to produce hundreds of
images and videos of the minor victims engages in sexual acts.” On top of that, he
“encouraged minors to meet him in person to engage in sexual acts with [him] and so
that [he] could photograph the minors engaged in sexually explicit conduct.” The
district court merely fulfilled its duty to discuss the aggravating factors that supplied
the basis for its decision to enhance his sentence. Therefore, we find no error in
explaining that Perkins had greater culpability because in addition to producing child
pornography he also molested children.

                                                II.

       We also hold that the district court did not clearly err by imposing the $5,000
special assessment. United States v. Kelley, 861 F.3d 790, 801 (8th Cir. 2017).
Perkins is correct that only a “non-indigent person” is eligible for the assessment.
See 18 U.S.C. § 3014 (“the court shall assess an amount of $5,000 on any non-
indigent person”). When determining a defendant’s indigency status under § 3014,
a court should consider “both a defendant’s current financial situation and his ability
to pay in the future.” Kelley, 861 F.3d at 801. At sentencing, the court weighed
Perkins’ ability to pay, noting that half of the assessment could be paid by his prison
wages. Although he now asserts that his work history is “modest and spotty, at best,”
the district court could rely on Perkins touting his “strong work history” and the
presentence investigation report’s findings on his past wages. Additionally, Perkins
bore the burden to prove he could not pay the assessment, a burden no doubt hindered
      2
         Plain error review generally applies because Perkins failed to make this
argument to the district court. See United States v. Kay, 717 F.3d 659, 663 (8th Cir.
2013). Because we find the court did not err, he cannot prevail under either the plain
or clear error standards.
                                          -4-
by his failure to provide a financial disclosure report. United States v. Allmon, 500
F.3d 800, 808 (8th Cir. 2007).

        Perkins claims that because the court found he was unable to pay the minimum
$50,000 fine it could not impose the $5,000 assessment. The district court relied on
the presentence investigation report finding that Perkins could not pay a fine within
the Guidelines range. Our precedent holds that “[i]t is incorrect for a court to impose
a fine that the defendant has little chance of paying.” United States v. Berndt, 86 F.3d
803, 808 (8th Cir. 1996). Although the same indigency standard applies, the amount
of the fine is a factor that changes the analysis. We therefore reject Perkins’s
argument that his inability to pay a fine ten times larger than the assessment requires
finding that he could not pay the assessment.

                                          *     *   *

      Perkins’s sentence and special assessment are affirmed.
                           ______________________________




                                          -5-